Exhibit 10.30

 

EXECUTION COPY

 

MQ ASSOCIATES, INC.
MEDQUEST, INC.
4300 NORTH POINT PARKWAY
ALPHARETTA, GEORGIA 30022

 

April 28, 2005

 

Kenneth Luke

9150 Old Southwick Pass

Alpharetta, Georgia 30022

 

Mr. Luke:

 

Effective immediately (the “Effective Date”) and pursuant to this letter
agreement (this “Separation Agreement”), you hereby voluntarily resign as an
employee, officer, member and manager, as applicable, and as a member of the
board of directors and board of managers, as applicable, of MQ Associates, Inc.,
a Delaware corporation (the “Company”), its direct and indirect subsidiaries and
their respective affiliates. The Company hereby waives the 90 day notice
requirement for such voluntary resignation under Section 6(b) of the Amended and
Restated Employment Agreement between you and MedQuest, Inc., a Delaware
corporation and wholly-owned subsidiary of the Company dated as of August 15,
2002 (the “Employment Agreement”).

 

As of the Effective Date, the Employment Agreement is terminated, and none of
the provisions thereunder shall survive or be effective after the Effective Date
except for:

 

(i)                                             Section 7;

 

(ii)                                          Section 8 (specifically including
Section 10.5 of the Recapitalization Agreement, dated July 16, 2002, as amended,
among the Company and the other parties thereto);

 

(iii)                                        Section 9;

 

(iv)                                       Section 10;

 

(v)                                          Section 11 (except that after the
Effective Date, notices to the Company shall be copied to O’Melveny & Myers LLP,
Times Square Tower, 7 Times Square, New York, New York 10036, Attention: Ilan S.
Nissan, Esq.);

 

(vi)                                       Section 12;

 

(vii)                                    Section 13;

 

(viii)                                 Section 14; and

 

--------------------------------------------------------------------------------


 

(ix)                                        all definitions in the Employment
Agreement, which appear in the sections of the Employment Agreement specified in
the foregoing clauses (i) through (viii),

 

in each case, which sections and definitions (as hereby amended), shall survive
such termination.

 

Capitalized terms used herein but not otherwise defined, shall have the
respective meanings ascribed to them in the Employment Agreement. You
acknowledge and agree that, as of the Effective Date, you are not entitled to
any Salary, Bonus, Termination Benefits, continuation of Company benefits or any
other payments, benefits or compensation of any type from the Company, any of
its direct or indirect subsidiaries or any of its affiliates, whether occurring
before or after the Effective Date and whether under any employment agreement,
under applicable law or otherwise.

 

1.                                            
a.                                       You acknowledge and agree that as of
the Effective Date, you do not own or have the right to own any Capital Stock
(as hereinafter defined) of the Company other than (i) 10,011,750 shares (the
“Owned Common Stock”) of the Company’s common stock, par value $.001 per share
(the “Common Stock”); (ii) 5,250,000 shares (the “Owned Preferred Stock”) of the
Company’s Series B Redeemable Preferred Stock, par value $.001 per share; and
(iii) options to purchase 1,144,444 shares of the Company’s Common Stock (the
“Options,” together with the Owned Common Stock and the Owned Preferred Stock,
the “Owned Stock”). You hereby acknowledge and agree that you have not sold,
transferred, disposed of, granted any lien, encumbrance or security interest to
any person or entity in any Capital Stock of the Company (including the Owned
Stock) and no person or entity has acquired an interest therein by law, contract
or otherwise. After the Effective Date, you shall not acquire or own any
interest in the Company or any of its subsidiaries or affiliates, whether in the
nature of common stock, options or warrants for common stock, convertible
indebtedness, capital stock, equity appreciation rights, phantom stock or
similar rights (collectively, “Capital Stock”) or any indebtedness of any such
entity other than the Owned Stock held by you as of the date hereof.

 

b.                                        You acknowledge and agree that as of
the Effective Date, you have become vested in 228,888 options (the “Vested
Options”) to purchase shares of the Company’s Common Stock. You further
acknowledge that, pursuant to the Company’s 2003 Stock Option Plan (the “Plan”)
and the applicable option agreements, all Options (including the Vested Options
and options granted to you which have not vested pursuant to the terms of the
applicable option agreements) automatically and without further notice expired
as of the Effective Date and such Options are no longer exercisable.

 

c.                                         Provided that no liability to the
Company or any of its subsidiaries would arise as a result thereof, to the
extent permitted under the applicable insurance policies and to the extent such
insurance policies are assignable, the Company or its subsidiaries, as
applicable, shall assign to you the existing life and disability insurance
policies that the Company or its subsidiaries, as applicable, currently
maintains for you, with all costs and any other liabilities for such assignment
and continuation to borne entirely by you.

 

2

--------------------------------------------------------------------------------


 

2.                                                The Company hereby permanently
waives any rights that it currently has or may have in the future to repurchase
your Owned Stock pursuant to Section 2.6 of the Stockholders’ Agreement dated as
of August 15, 2002 among you, the Company and the other stockholders signatory
thereto (as amended, the “Stockholders’ Agreement”).

 

3.                                               
a.                                       You acknowledge and agree (i) to hereby
permanently waive any rights that you currently have or may have in the future
under Section 3.1 of the Stockholders’ Agreement; (ii) to hereby permanently
waive any rights that you currently have or may have in the future under
Sections 2.4, 2.5(d) and 2.7 of the Stockholders’ Agreement; (iii) to hereby
permanently waive any rights that you currently have or may have in the future
as a Requisite Management Stockholder, Requisite Management Holder, Principal
Management Holder or Management Stockholder under the Stockholders’ Agreement
other than under Section 6.1 and Article VII thereunder; (iv) that the power of
attorney and proxy granted by you under Section 2.5(a) of the Stockholders’
Agreement shall be exercisable as set forth in such section without any notice
to you; (v) to execute any and all amendments, waivers or modifications to the
Stockholders’ Agreement (including, but not limited to, Amendment No. 1 to the
Stockholders’ Agreement attached as Annex I hereto, which shall be executed
concurrently with this Separation Agreement), the Registration Rights Agreement
dated as of August 15, 2002 among the Company and the stockholders signatory
thereto (as amended, the “Registration Rights Agreement”) and the Certificate of
Incorporation of the Company, so long as such amendments, waivers or
modifications shall not have a material adverse effect on any material rights
that you have thereunder after the Effective Date; (vi) to hereby permanently
waive any rights that you currently have or may have in the future under
Sections 2, 3 and 4 of the Registration Rights Agreement; (vii) to hereby
permanently waive any rights that you currently have or may have in the future
under Section 5.3(e) of the Certificate of Incorporation of the Company and
(viii) to hereby permanently waive any rights you currently have or may have in
the future under Section 5.3(c)(iv) of the Certificate of Incorporation of the
Company. You hereby acknowledge and agree that in the event that the Company
issues any Capital Stock in the future, you shall execute any amendment to the
Certificate of Incorporation of the Company to permit such Capital Stock to be
pari passu or senior to your Owned Stock with regard to all rights including
with respect to liquidation, dividend payments, and otherwise.

 

b.                                        You acknowledge and agree (i) to
comply now and at all times with the terms and provisions of this Separation
Agreement, including the release set forth in Section 6 of this Separation
Agreement and any other agreements between or among you and the Company, its
subsidiaries and/or its affiliates and/or any other parties, each as in effect
from time to time; (ii) to cooperate with the Company and its representatives in
connection with all matters being reviewed or investigated, from time to time,
by the board of directors of the Company or any committee thereof; (iii) to
fulfill and to cause any of your affiliates that are parties to any agreements
with the Company, its subsidiaries or their affiliates to fulfill, the
obligations of any agreements with the Company, its subsidiaries and their
affiliates and to act in a commercially reasonable manner in all respects with
respect to such agreements and all business matters related thereto (including,
but not limited to if requested, effecting the renewal of any such agreements on
market terms); (iv) to take no action that in any way disparages or defames the
Company, its subsidiaries or any of their respective affiliates, or any
employee, director, shareholder, member or partner of the Company, its
subsidiaries or any of their respective

 

3

--------------------------------------------------------------------------------


 

affiliates, or harms the Company, its subsidiaries or any of their respective
affiliates in any way, or that is intended to or may cause injury to the
relationship between the Company, its subsidiaries or any of their respective
affiliates, on the one hand, and any current or prospective lessor, lessee,
vendor, supplier, customer, distributor, employee, consultant, director,
shareholder, member or partner or any other business relation of the Company,
its subsidiaries or any of their respective affiliates, on the other hand; and
(v) to not voluntarily provide or participate in any public statements with
regard to the Company, its subsidiaries, or any of their respective affiliates.
Nothing in this Section 3.b. is intended to prevent you from making statements
or providing information reasonably and in good faith believed to be truthful or
accurate when required by order of a court or other body having jurisdiction, or
as otherwise may be required by law or legal process or regulations of any
government agency (including the Securities and Exchange Commission).

 

c.                                         The Board of Directors and the Chief
Executive Officer of the Company shall (i) take no action that disparages or
defames you in any way and (ii) not voluntarily provide or participate in any
public statements with regard to you, except, as determined by the Company, as
required by law. Nothing in this Section 3.c. is intended to prevent the
foregoing persons from (i) making statements or providing information reasonably
and in good faith believed to be truthful or accurate when required by order of
a court or other body having jurisdiction, or as otherwise may be required by
law or legal process or regulations of any government agency (including the
Securities and Exchange Commission); and (ii) making any statement reasonably
believed in good faith to be truthful and accurate, including, in the course of
responding to inquiries from the media, lenders, investors, market analysts,
rating agencies or other similar parties.

 

4.                                              You hereby represent and warrant
that (i) you did not commit, participate in, aid or abet any act of fraud,
dishonesty, conversion, crime or other violation of law against the Company, its
direct or indirect subsidiaries or their respective affiliates or against or
adversely affecting any of the foregoing persons’ interests; and (ii) that all
related-party transactions between you and the Company and its direct or
indirect subsidiaries and their respective affiliates, were duly authorized by
all proper and necessary legal action and such related-party transactions were,
as of March 14, 2005, properly accounted for on the books and financial records
of the Company, its direct or indirect subsidiaries and their respective
affiliates, as applicable.

 

5.                                              As of the Effective Date you
acknowledge and agree that the termination of your employment and other
positions with the Company, its subsidiaries and their respective affiliates is
valid and effective and effected in accordance with applicable law, on a basis
consistent and in compliance with the Employment Agreement.

 

6.                                             
a.                                       You, for yourself, your successors,
assigns, heirs, executors and administrators and any entity controlled by the
foregoing (individually and collectively, the “Releasors”), hereby release and
forever discharge the Company, its affiliates, subsidiaries, divisions,
shareholders, members, predecessors, directors, employees, managers, partners,
officers, agents, and attorneys, past and present and/or each of their
respective successors, assigns, heirs, executors, partners, affiliates and
administrators (individually and collectively, the

 

4

--------------------------------------------------------------------------------


 

“Releasees”) from any and all manner of action, claims, suits, causes of action,
rights, dues, accounts, bonds, bills, debts, sums of money, contracts,
controversies, omissions, agreements, promises, variances, trespasses, damages,
liabilities, executions, judgments, and demands whatsoever, in law, admiralty,
or equity which the Releasors ever had, now have, or hereafter can, shall or may
have against the Releasees, whether or not now known, for, upon, or by reason of
any matter, cause, or thing (i) that arose on or prior to August 15, 2002;
provided, however, that the foregoing release shall be void and of no effect in
the event any party other than you raises or asserts any claims against you that
arise out of, refer or relate to, matters, circumstances or events that occurred
on or prior to August 15, 2002; and (ii) arising out of, or in any way connected
with, or relating to, your employment and/or relationship with the Company, or
any of its subsidiaries or affiliates or the termination thereof, regardless of
when they arose or occurred, including but not limited to, breach of contract,
defamation, impairment of economic opportunity, intentional infliction of
emotional harm or distress or any other tort, discrimination, harassment and/or
retaliation on account of age, sex, sexual orientation, race, color, religion,
marital status, disability, height, weight, national original, or any other
classification recognized under any law, or violations of the Civil Rights Act
of 1866, as amended, the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991 , as amended, the Age Discrimination in Employment Act of 1967, as
amended (the “ADEA”), the Older Workers’ Benefit Protection Act (“OWBPA”), the
Americans With Disabilities Act of 1990, the Rehabilitation Act of 1973, as
amended, the Family and Medical Leave Act of 1993, as amended, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974 (including,
without limitation, any claim for severance pay), or any other United States
federal, state, local, or municipal constitution, statute, ordinance, executive
order, regulation, or the common law relating to employment or employment
discrimination, or claims growing out of any legal restrictions on the rights of
the Releasees to discharge their employees, that the Releasors now have or claim
to have, or which the Releasors heretofore had, or which the Releasors may have
or claim to have at any time hereafter, and the Releasors expressly waive any
and all remedies that may be available thereunder (the claims in subsections
6.a.(i) and (ii) together, the “Released Claims”).

 

b.                                        The Released Claims specifically
exclude (i) the rights, if any, which cannot be waived by law, to be a party to
or participate in, any EEO agency investigation or to challenge the validity of
the release under the OWBPA; (ii) those obligations under this Separation
Agreement; and (iii) any claims you have or may have under the Company’s
certificate of incorporation and bylaws (as each may be amended from time to
time) and the laws of Delaware to indemnification from the Company for claims
arising out of or relating to actions or omissions in the course of your
employment and your service as a director of the Company.

 

c.                                         You hereby agree to indemnify, defend
and hold harmless all of the Releasees with respect to any and all losses,
costs, liabilities, expenses and damages (including attorney’s and advisor’s
fees) in any way related to any claims asserted against any Releasees (including
third party claims), in connection with (i) any Released Claim; and (ii) any
breach by you of your obligations under any agreement with any of the Releasees
or their affiliates, including this Separation Agreement.

 

d.                                         YOU EXPRESSLY ACKNOWLEDGE THAT THE
BENEFITS PROVIDED BY THE COMPANY HEREUNDER AND THE OTHER

 

5

--------------------------------------------------------------------------------


 

AGREEMENTS HEREUNDER CONSTITUTE ADEQUATE AND SUFFICIENT CONSIDERATION FOR THE
FOREGOING RELEASE AND INDEMNITY.

 

e.                                         MQ Investment Holdings, LLC (“MQ
Investment”) hereby covenants not to sue you for any and all manner of action,
claims, suits, causes of action, rights, dues, accounts, bonds, bills, debts,
sums of money, contracts, controversies, omissions, agreements, promises,
variances, trespasses, damage, liabilities, executions, judgments, and demands
whatsoever, in law, admiralty, or equity which MQ Investment had, now has, or
hereafter can, shall or may have against you that arose on or prior to
August 15, 2002; provided; however, that the foregoing covenant not to sue shall
be void and of no effect in the event any party other than MQ Investment raises
or asserts any claim against MQ Investment and/or the Company or their
respective affiliates that arise out of, refer or relate to, matters,
circumstances or events that occurred on or prior to August 15, 2002
(“Third-Party Claims”).

 

f.                                           You hereby agree to immediately
file a dismissal with prejudice of Gene Venesky, John K. Luke and Thomas C.
Gentry v. MedQuest, Inc., a Delaware Corporation, MQ Associates, Inc., a
Delaware Corporation, J.P. Morgan Partners, LLC, a Delaware Corporation [sic],
J.P. Morgan Partners (BHCA), LP., a Delaware Corporation [sic], JPMP Master Fund
Manager, LP., a Delaware Limited Partnership, JPMP Capital Corp., a New York
Corporation, and JPMP Global Investors, L.P., a Delaware Limited Partnership;
Fulton County Superior Court, State of Georgia; 05cvl00179 (JWB).

 

7.                                             You expressly recognize and agree
that, by entering into this Separation Agreement, you are knowingly and
voluntarily waiving any and all rights or claims that you may have arising under
the ADEA, as amended by the OWBPA, which have arisen on or before the date of
execution of this Separation Agreement. By your signature below, you warrant and
represent that:

 

a.                                         You were advised by the Company to
consult with an attorney before signing this Separation Agreement.

 

b.                                        You have been given twenty-one (21)
days prior to your execution of this Separation Agreement to reflect on and
consider its terms and to discuss those terms with your attorney and, if signed
within twenty-one (21) days, have voluntarily elected to execute this Separation
Agreement on the date of execution; and

 

c.                                         You have been given seven (7) days
following the date of execution of this Separation Agreement in which to revoke
tills Separation Agreement. Such revocation shall be in writing and delivered
during the revocation period by registered mail, return receipt requested, to
counsel for the Company, O’Melveny & Myers LLP, Times Square Tower, 7 Times
Square, New York, New York 10036, Attention: Ilan Nissan, Esq. You recognize and
agree that this Separation Agreement shall become effective on the day you sign
and deliver this Separation Agreement, unless this Separation Agreement is
revoked during the seven (7) day period, in which case this Separation Agreement
will be ineffective and unenforceable as of the date hereof.

 

6

--------------------------------------------------------------------------------


 

8.                                              You hereby agree to cooperate
with the Company, its subsidiaries, their respective affiliates and their
counsel, in response to their reasonable requests with respect to any matter
(including any audit, tax proceeding, litigation, investigation or governmental
or quasi-governmental proceeding) which relates to matters over which you may
have knowledge, information or expertise. Such cooperation shall include
(without limitation) appearing from time to time at the offices of the Company
or its counsel for conferences and interviews and in general providing the
Company and its counsel with the full benefit of your knowledge with respect to
any such matters; provided that any such requests from the Company or its
counsel are reasonable and do not unreasonably interfere with your other
professional or personal obligations.

 

9.                                              This Separation Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of New York applicable to contracts made and to be performed wholly
therein. Each of the parties hereto irrevocably consents to the exclusive
jurisdiction of the state and federal courts whose jurisdiction and venue
includes New York, New York in connection with the resolution of any action
arising as a result of the breach by any of the parties hereto of any of the
provisions hereunder.

 

10.                                        THE PARTIES HERETO SHALL AND THEY
HEREBY DO IRREVOCABLY WAIVE TRIAL BY JURY OF ANY AND ALL CLAIMS, ACTIONS,
PROCEEDINGS OR COUNTERCLAIMS BROUGHT BY ANY OF THE PARTIES HERETO AGAINST THE
OTHER PARTIES ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS SEPARATION AGREEMENT.

 

11.                                        Whenever possible, each provision of
this Separation Agreement will be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this
Separation Agreement is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision, and such
invalid, illegal or otherwise unenforceable provisions shall be null and void.
It is the intent of the parties, however, that any invalid, illegal or otherwise
unenforceable provisions be automatically replaced by other provisions which are
as similar as possible in terms to such invalid, illegal or otherwise
unenforceable provisions but are valid, legal and enforceable to the fullest
extent permitted by law,

 

12.                                        This Separation Agreement contains
the entire agreement between the parties with respect to the subject matter
contained herein. This Separation Agreement may be amended only by an agreement
in writing signed by the parties hereto, This Separation Agreement may be
executed in separate original or facsimile counterparts, each of which shall be
deemed an original document but both of which shall constitute but one
agreement.

 

13.                                        The parties to this Separation
Agreement have read this Separation Agreement and have had the opportunity to
review the same with their chosen legal and financial counsel.

 

7

--------------------------------------------------------------------------------


 

14.                                        You on the one hand, and the Company
on the other hand, hereby agree that you or they shall not, and shall not permit
any other person or entity to, disclose the existence, terms or contents of this
Separation Agreement to anyone (except your or their attorneys after apprising
such persons of the confidential nature thereof or as shall be required by law)
without obtaining the prior written consent of the non-disclosing party, which
consent shall not be unreasonably withheld. In the event that any of the
Releasors is required by subpoena or order, judgment or decree of a court of
competent jurisdiction or similar adjudicatory tribunal to disclose the
existence, terms or contents of this Separation Agreement, the Releasors shall,
prior to such disclosure, promptly notify the Company in writing to enable the
Company the opportunity to seek a protective order or other appropriate remedy.
The Releasors shall cooperate and use their reasonable efforts to assist the
Company in obtaining such protective order or other appropriate remedy.

 

15.                                        You hereby represent and warrant to
the Company that you have returned any and all of the Company’s (and any of its
subsidiaries’ or affiliates’) property (including all automobiles, computers,
keys, credit cards, identification tags, documents and other proprietary
material) and all other materials required to be returned under applicable law
and any agreements between you and the Company.

 

*******

 

8

--------------------------------------------------------------------------------


 

 

Sincerely yours,

 

 

 

MQ ASSOCIATES, INC.

 

MEDQUEST, INC.

 

 

 

On behalf of each entity listed above:

 

 

 

By:

/s/ Donald C. Tomasso

 

 

Donald C. Tomasso

 

 

Interim Chief Executive Officer

 

 

 

 

 

MQ INVESTMENT HOLDINGS, LLC

 

 

 

By:  J.P. MORGAN PARTNERS (BHCA),
L.P.,

 

 

its Managing Member

 

 

 

 

By:

JPMP Master Fund Manager, L.P.,

 

 

its General Partner

 

 

 

 

By:

JPMP CAPITAL CORP.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Stephen Murray

 

 

Name: Stephen Murray

 

 

Title:

 

My signature below indicates that I have carefully read and reviewed this
Separation Agreement, that I fully understand all of its terms and conditions
and that I have not relied upon any representations by the Company, or any of
its respective affiliates, employees or agents concerning the terms of this
Separation Agreement, and that I execute and deliver this Separation Agreement
freely and voluntarily.

 

 

/s/ Kenneth Luke

 

Kenneth Luke

 

 

Dated:

4/28/05

 

 

--------------------------------------------------------------------------------


 

Annex 1

 

Amendment No. 1 to Stockholders’ Agreement

 

(See separate exhibit filed with the Securities and Exchange Commission.)

 

--------------------------------------------------------------------------------